Title: To Thomas Jefferson from William Poole, Cyrus Newlin, and Robert Newlin, 8 October 1804
From: Poole, William, Cyrus Newlin, Robert Newlin
To: Jefferson, Thomas


               
                  Respected Friend,
                  B Wine Mills 10 Mo. 8. 1804.
               
               James Brobson, a native and respectable citizen of this Town, desirous of obtaining the Office of Collector of the Port of Wilmington, should a removal of the present officer take place—We (at his request) express our opinion, that his mercantile habits—steady attention to business, and reputable connections, would prove a guaranty for his performance of the duties thereof with fidelity.—
               With much respect &ce
               
                  
                     Wm Poole
                  
                  
                     Cyrus Newlin
                  
                  
                     Robert Newlin
                  
               
            